NO. 12-20-00002-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 TIMOTHY DEWAYNE PULLINS, JR.,                     §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Timothy Dewayne Pullins, Jr., acting pro se, filed a notice of appeal in trial court cause
number 007-0509-13, in which he was convicted of aggravated robbery, a felony. Sentence was
imposed on October 17, 2013. Appellant appealed and this Court affirmed Appellant’s conviction
on May 6, 2015. See Pullins v. State, No. 12-13-00330-CR, 2015 WL 2124897 (Tex. App.—
Tyler May 6, 2015, pet. ref’d) (mem. op., not designated for publication). Appellant filed a new
notice of appeal on January 6, 2020. In the notice of appeal, Appellant mentions new evidence,
claims Section 29.03 of the penal code (aggravated robbery) is unconstitutional, and contends he
“made an involuntary and unlawful plea bargain to said offense.” His docketing statement reflects
an intent to appeal from his 2013 conviction.
       Accordingly, on January 6, the Clerk of this Court notified Appellant that the information
received in this appeal does not show the jurisdiction of this Court. Specifically, there is no final
judgment or appealable order contained therein. The notice further informed Appellant that the
appeal would be dismissed unless the information was amended on or before February 5 to show
this Court’s jurisdiction. This deadline expired without an amended notice of appeal or other
response from Appellant.
       In criminal cases, an appellate court has jurisdiction only from a final judgment of
conviction or where expressly granted by law. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex.
Crim. App. 2008) (standard for determining jurisdiction is not whether appeal is precluded by law
but whether appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR, 2006 WL
1699585, at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation for
publication); McIntosh v. State, 110 S.W.3d 51, 52 (Tex. App.–Waco 2002, no pet.). To the extent
Appellant attempts to appeal from his conviction, we again note that Appellant previously
appealed his conviction and this Court affirmed his conviction. Pullins, 2015 WL 2124897. Our
mandate issued on December 11, 2015 and Appellant’s conviction is final. He is not entitled to a
second appeal of that same conviction. See Huffman v. State, No. 12-19-00406-CR, 2020 WL
219232, at *1 (Tex. App.—Tyler Jan. 15, 2020, no pet. h.) (mem. op., not designated for
publication); see also Confer v. State, No. 03-19-00043-CR, 2019 WL 908289, at *1 (Tex. App.—
Austin Feb. 22, 2019, pet. ref’d) (mem. op., not designated for publication). Only the Texas Court
of Criminal Appeals possesses jurisdiction in final post-conviction felony proceedings. See Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). And the record does
not indicate the existence of a new final judgment or other appealable order over which this Court
could exercise jurisdiction.
         Accordingly, for these reasons, we dismiss Appellant’s appeal for want of jurisdiction. See
TEX. R. APP. P. 43.2(f).
Opinion delivered February 12, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         FEBRUARY 12, 2020


                                         NO. 12-20-00002-CR


                             TIMOTHY DEWAYNE PULLINS, JR.,
                                       Appellant
                                          V.
                                 THE STATE OF TEXAS,
                                       Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0509-13)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.